Title: To Benjamin Franklin from Anne Farrow, 19 January 1759
From: Farrow, Anne
To: Franklin, Benjamin


Dear Sir
Castle Thorp, Jan the 19. 1759
The Joy I had in receiving your Letter was beyond Measure. To think as you granted my Desire and return you thanks for Paying the Post and very glad to hear you and your Son is well hoping your Spouse and Daughter is the Same and I am very glad to hear of them not doubting But the[y] are Endowed with all the Qualifications to render your Lifes happy and to see you will be the greatest of Joy. That was our Granfather in Banbury Church yard. As to my Fathers been Born at Ecton I always thought he was till 2 years ago I was at Wellingbourgh and our Cousin Fisher said som’thing of his coming from some other Town to Live at Ecton and Named the Place but I quit forgot for my Memory has failed me some years but my Eye Sight is good. I bless God for it so I make a Shift to keep a Little School for my Living. I cant Remember my Uncle Josiah because my Father kept a Batchelors house when he was first Prentince [Apprentice] and my aunt Morris kept his house and I was the 3 child but my Mother and Uncle Franklins talking of him. As to my own age I cant tell it no other ways than I was in my 5 years old when my Father died and my aunt Franklin told me I was 01 [10?] years old if I lived till the Michealmas after my Mother died and so I count I was seventy 3 last Mich[ealmas]. It was a great loss for 6 children to Lose Father and Mother so soon but I hope it was their gain for I can Remember some of my Fathers Heavenly ways though I was so little. He died of a Mortification or else if he had Lived he Designed going into New England. My Daughter Hannah was Born July the 21 1724 and she is maried and has 2 Sons one of my Fathers Name and one of my Husbands. John Walker was Born March the 4 1755. Hennery Walker was Born November the 29 1756. My Daughter was at Lutterworth Last Summer and She belives he Lives very well for he goes on with the Dying Bussinese and has only one Child Living. He was well a little while ago. My Daughter Lives at a Place called Westbury within tow Miles of Braekly in Northampton Shire. But She came to see me this Christmas and is not gone yet for our Cousin Fisher is dead and their is a Small matter to come amongst us First cousins so the[y] fetch me over to Administer being I Lived the nearest but Mr. Fisher. Mr. Fishers Executor Pays all charges for when I come the[y] would have her buried as grand as her Husband. So my Daughter was force to Stay to Look after my School the while. The Sum was a hundred Pound But the Funeral Charges before I came away came to between thirty and forty Pound for Mr. Fisher Paid the Bills for it was not in my Power to do it and I Should be glad to know how many first Cousins thier is. I would have buried her in a Neat Manner but the[y] complled me to Buirey her as her Husband was. My Daughter Joynes in affectionate Regards to you and your Son So we remain till Death Dear Sir
Hannah Walker and Anne Farrow
 Addressed: To Mr / Franklin at Mrs / Stevensons in Craven / Street Strand / London
Endorsed: Mrs Farrow
